Citation Nr: 0826867	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran retired from active duty in September 1992, with 
20 years of service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the veteran's residence, 
however, his claims folder remains under the jurisdiction of 
the RO in Atlanta, Georgia.

This appeal was previously before the Board in April 2006, 
when it was remanded for additional development.

The appellant presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge at the Board's office in 
Washington, DC in May 2008.  A transcript of the hearing is 
associated with the claims folder.

A review of the claims folder indicates that the veteran 
seeks entitlement to a total disability rating based on 
individual unemployability.  (See VA Form 21-8940 dated May 
2007.)  Since this does not appear to have been adjudicated, 
it is referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his currently-shown 
hypertension developed in service.  

Although the earliest evidence reflecting a diagnosis of 
hypertension appears to be in 1997, the record shows that the 
veteran had elevated blood pressure at various times 
throughout service as well as within a year after discharge.  
For example, the following blood pressure readings were shown 
in May 1986, April 1987, March 1988, April 1990, and July 
1991: 134/98, 149/91, 130/90, 124/90, and 120/90.  
Additionally, 3 months after separation, at a December 1992 
VA examination (in connection with another claim), his blood 
pressure was 150/94.  Further, the report of a medical 
examination conducted in July 1993 at the Military Army 
Hospital in Ft. Benning, Georgia reflects a blood pressure of 
what appears to be 139/83.  Subsequently, at his July 1997 
Gulf War Protocol Examination he demonstrated a blood 
pressure of 164/100. 

The veteran underwent a pertinent VA examination in April 
2005.  The diagnosis was hypertension.  The examiner stated 
that "after careful review of the veteran's military record 
and other records, I find no incidence while in the service 
where his blood pressure readings were elevated," and 
therefore opined that it was unlikely that the veteran's 
hypertension began during military service. 

Given the apparent inconsistency between the medical evidence 
of record and the 2005 examiner's findings, the Board finds 
that a remand is necessary to obtain another opinion 
regarding the onset of the veteran's current hypertension.

Additionally, in a February 2008 statement, the veteran 
indicated that his claim for disability benefits from the 
Social Security Administration had been approved.  
Appropriate action should be undertaken to acquire a copy of 
the decision on the claim before that agency, as well as the 
medical records that provided the basis for this 
determination.  See Woods v. Gober, 14 Vet. App. 214, 222 
(2000).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.	The veteran's claims file should be 
reviewed by an individual with the 
appropriate expertise in determining 
the onset of hypertension.  The 
reviewer should opine as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that 
the veteran's current hypertension had 
its onset during service or developed 
within one year of his discharge from 
service.  In rendering the requested 
opinion, the reviewer is specifically 
directed to consider and address the 
elevated readings in service and at the 
December 1992 VA examination and July 
1993 medical examination at Ft. 
Benning.  The examiner should also 
comment as to whether it is at least as 
likely as not that the veteran's 
hypertension was caused or aggravated 
by his service-connected diabetes 
mellitus.  Any opinion should be 
supported by a complete rationale.

If the requested opinions cannot be 
made without a physical examination of 
the veteran, the RO should schedule 
such examination.

3.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




